UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB x Quarterly Report Under Section 13 or 15(d) of The Securities Exchange Act of 1934 for the Quarterly Period Ended September 30, 2007 o Transition Report Under Section 13 or 15(d) of The Securities Exchange Act of 1934 for the Transition Period from to Commission File Number: 000-52749 CHANG-ON INTERNATIONAL, INC. (Exact name of small business issuer as specified in its charter) UTAH 87-0302579 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 514 No. 18 Building Room 517, No. 18 Building High New Technology Development Harbin, Heilongjiang Province, People’s Republic of China (Address of principal executive offices) 86-451-82695010 (Issuer's telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act). Yes o No x Shares of common stock outstanding as of November 13, 2007:67,307,366 - 1 - Table of Contents CAUTIONARY STATEMENT REGARDING FORWARD LOOKING INFORMATION The discussion contained in this 10-QSB under the Securities Exchange Act of 1934, as amended, contains forward-looking statements that involve risks and uncertainties. The issuer's actual results could differ significantly from those discussed herein. These include statements about our expectations, beliefs, intentions or strategies for the future, which we indicate by words or phrases such as "anticipate," "expect," "intend," "plan," "will," "we believe," "the Company believes," "management believes" and similar language, including those set forth in the discussions under "Notes to Financial Statements" and "Management's Discussion and Analysis or Plan of Operation" as well as those discussed elsewhere in this Form 10-QSB. We base our forward-looking statements on information currently available to us, and we assume no obligation to update them. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3- 10 BALANCE SHEET (UNAUDITED) 3 STATEMENTS OF OPERATIONS (UNAUDITED) 4 STATEMENTS OF CASH FLOWS (UNAUDITED) 5 NOTES TO FINANCIAL STATEMENTS 6- 10 ITEM 2. MANAGEMENT'’S DISCUSSION AND ANALYSIS 11 ITEM 3. CONTROLS AND PROCEDURES 13 PART II. OTHER INFORMATION ITEM 6. EXHIBITS 14 SIGNATURES 14 - 2 - Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The consolidated financial statements of Chang-On International, Inc. and subsidiaries (collectively, the "Company"), included herein were prepared, without audit, pursuant to rules and regulations of the Securities and Exchange Commission. Because certain information and notes normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America were condensed or omitted pursuant to such rules and regulations, these financial statements should be read in conjunction with the financial statements and notes thereto included in the audited financial statements of the Company as included in the Company's Form10-KSB for the year ended December 31, 2006.CHANG-ON INTERNATIONAL, INC. AND SUBSIDIARIES (A Development Stage Company) BALANCE SHEETS (UNAUDITED) September 30, 2007 ASSETS Current Assets Cash (Note 4) $ 2,239 Account receivable 13,412 Prepaid and other receivables 426 Inventories 35,888 Total Current Assets 51,965 Property, plant and equipment, net (Note 5) 757,171 Total Assets $ 809,136 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Trade accounts payable $ 15,635 Accrued expenses 8,189 Government subsidy (Note 6) 50,975 Due to shareholders (Note 7) 602,478 Total Current Liabilities 677,277 Minority interest 44,085 Stockholders' Equity Common stock, par value $0.001, authorized 100,000,000 shares, issue and outstanding 67,307,366 shares (Note 8) 67,307 Additional paid in capital (Note 8) 2,708,602 Deficit (1,099,457 ) Deferred Compensation (Note 9) (1,607,500 ) Accumulated comprehensive income 18,822 Stockholders' equity 87,774 Total Liabilities and Owners' Equity $ 809,136 See Notes to Financial Statements. - 3 - Table of Contents CHANG-ON INTERNATIONAL, INC. AND SUBSIDIARIES (A Development Stage Company) STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended September 30, For the Nine Months Ended September 30, For the Period November 26, 2004 (inception) to September 30, 2007 2006 2007 2006 2007 Net sales $ 90 $ 33,696 $ 12,329 $ 33,696 $ 55,352 Cost of sales (67 ) (22,005 ) (9,258 ) (22,005 ) (39,672 ) Gross Profit 23 11,691 3,071 11,691 15,680 Expenses Salaries 21,124 4,133 45,010 8,788 77,152 Transportation 1,138 439 2,490 439 5,266 Office equipment 123 1,478 389 1,979 4,609 Water, electricity and gas 18,282 148 45,349 148 54,896 Other expenses 2,827 1,079 13,897 1,605 29,272 Advertisement 65 189 65 189 555 Rent expense - 6 - 1,923 3,811 Depreciation 15,820 12,896 46,719 16,210 86,785 R & D expense - 22,578 Gain on disposal of fixed assets (56 ) - (7,680 ) - (7,680 ) Stock compensation 361,667 - 792,500 - 323,125 Intangibles writedown - 241,639 Total Expenses 420,990 20,368 938,739 31,281 842,008 Loss before provision for income tax, comprehensive income and minority interest (420,967 ) (8,677 ) (935,668 ) (19,590 ) (826,328 ) Income tax provision - Loss before minority interest comprehensive income (420,967 ) (8,677 ) (935,668 ) (19,590 ) (826,328 ) Minority interest 23,132 3,384 55,849 7,640 196,262 Loss before comprehensive income (397,835 ) (5,293 ) (879,819 ) (11,950 ) (630,066 ) Foreign exchange gain (loss) 1,894 1,300 7,471 5,158 18,822 Net gain (loss) $ (395,941 ) $ (3,993 ) $ (872,348 ) $ (6,792 ) $ (611,244 ) Basic and Fully Diluted Earnings per Share $ $ - $ - $ - Weighted average shares outstanding 65,307,366 61,307,366 65,307,366 61,307,366 See Notes to Financial Statements. - 4 - Table of Contents CHANG-ON INTERNATIONAL, INC. AND SUBSIDIARIES (A Development Stage Company) STATEMENTS OF CASH FLOWS (UNAUDITED) For the Nine Months Ended September 30, 2007 For the Nine Months Ended September 30, 2006 For the Period November 26, 2004 (inception) to September 30, 2007 Operating Activities: Net gain (loss) $ (872,348 ) $ (6,792 ) $ (611,244 ) Adjustments to reconcile net loss to net cash used by operations: Depreciation (cost and expense) 47,387 16,210 90,643 Impairment loss on intangible assets - - 241,639 Gain on disposal of fixed assets (7,680 ) - (7,680 ) Stock issued for consulting 792,500 - 323,125 Minority interest (loss) (55,849 ) (7,640 ) (196,262 ) Changes in operating assets and liabilities: (Increase)/decrease in account receivable (6,031 ) - (13,412 ) (Increase)/decrease in prepaid and other receivables 2,111 - (426 ) (Increase)/decrease in inventory (17,306 ) (7,042 ) (35,888 ) Increase/(decrease) in accounts payable (55,686 ) 72,070 15,635 Increase/(decrease) in deferred revenue - 2,581 - Increase/(decrease) in accrued expenses (2,022 ) 6,459 8,189 Decrease in government subsidy - (50,580 ) (50,038 ) Net cash used by operating activities (174,924 ) 25,266 (235,719 ) Investing Activities Purchase of fixed assets (106,895 ) (549,346 ) (709,758 ) Loan to shareholders - - (24,659 ) Repay of loan to shareholders - 22,129 24,659 Net cash (used) by investing activities (106,895 ) (527,217 ) (709,758 ) Financing Activities Distribution to shareholders - (24,994 ) (24,994 ) Capital contribution - 249,938 274,103 Proceeds from government subsidy - - 99,130 Proceeds from shareholder loans 230,283 270,114 614,186 Repay of shareholder loans (11,708 ) - (11,708 ) Net cash provided by financing activities 218,575 495,058 950,717 Effect of exchange rate changes on cash 1,414 - (3,001 ) Increase(decrease) in cash (61,830 ) (6,893 ) 2,239 Cash at beginning of period 64,069 103,944 - Cash at end of period $ 2,239 $ 97,051 $ 2,239 Supplemental Cash Flow Information: Interest received (paid) during the year $ 173 $ 253 $ 433 Non-Cash Financing Activities: Contribution of patent for equity $ - $ - $ 241,639 Contribution of fixed assets for equity $ - $ - $ 125,497 Stock issued in exchange for consulting services $ 2,400,000 $ - 2,400,000 See Notes to Financial Statements. - 5 - Table of Contents CHANG-ON INTERNATIONAL, INC.AND SUBSIDIARIES (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS (UNAUDITED) Note 1- ORGANIZATION AND BUSINESS BACKGROUND Chang-On International, Inc., (the “Company”) was incorporated under the law of the State of Utah as Gold Standard, Inc. (“Gold Standard”) on November 28, 1972 and changed its name to Chang-On International, Inc. on April 18, 2007. The Company is principally engaged in the business of waste recycling and reutilization in the People’s Republic of China (“PRC”) through its majority-owned subsidiary, Chang-On International Limited (“Chang-On”). Chang-On International Limited (“Chang-On”) was incorporated as a Hong Kong limited liability company on September 8, 2006. Chang-On was formed to facilitate a merger between a US company and a PRC business entity. On December 29, 2006, under the terms of the Agreement for the Share Exchange, the Company has agreed to acquire all the outstanding capital stock of Chang-On in return for the issuance of 60,000,000 shares of common stock. Chang-On is a holding company that owns 61% of the registered capital of Harbin Hongbo Environment Protection Material, Inc. (“Hongbo”) a corporation formed under the laws of the PRC on November 26, 2004. Hongbo is engaged in the business of manufacturing construction materials from waste products. All Hongbo’s business is currently in the PRC. As a result of the Agreement, the transaction was treated for accounting purposes as a recapitalization and reverse merger by the accounting acquirer (Hongbo) and as a reorganization of the legal acquirer (Gold Standard). Accordingly, the financial statements include the following: The balance sheet consists of the net assets of the acquirer at historical cost; and The statement of operations include the operations of the acquirer for the years presented and the operations of the acquiree from the date of the merger. The Company is considered to be a development stage company, as it has not generated substantial revenues from operations. Note 2- GOING CONCERN As of September 30, 2007, the Company had incurred accumulated losses of $1,099,457 from operations since inception and has limited operations. The Company is actively pursuing additional funding and a potential merger or acquisition candidate and strategic partners, which would enhance owners’ investment. Management believes that the above actions will allow the Company to continue operations through the next fiscal year. Note 3- SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES l Basis of Presentation These accompanying financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America and are presented in U.S. dollars. l Principles of Consolidation The consolidated financial statements include the accounts of the Company and all its majority-owned subsidiaries which require consolidation. Inter-company transactions have been eliminated in consolidation. The functional currency of the Company’s operation is Renminbi (“RMB”) l Use of Estimates In preparing these financial statements, management makes estimates and assumptions that affect the reported amounts of assets and liabilities in the balance sheets and revenues and expenses during the year reported. Actual results may differ from these estimates. l Revenue Recognition Revenues are recognized when finished products are shipped to unaffiliated customers, both title and the risks and rewards of ownership are transferred or services have been rendered and accepted, and collectibility is reasonably assured. l Inventories Inventories are stated at the lower of cost or market. Cost is determined using the average cost method. Costs include direct material, direct labor and applicable manufacturing overhead. - 6 - Table of Contents CHANG-ON INTERNATIONAL, INC.AND SUBSIDIARIES (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS (UNAUDITED) l Property, Plant and Equipment Property, plant and equipment are stated at cost. Depreciation is computed using the straight-line method. Additions and improvement that substantially extend the useful life of the properties, plan and equipment are capitalized. Property, plant and equipment are depreciated to their estimated residual values over their estimated useful lives, and reviewed for impairment in accordance with Statement of Financial Accounting Standard No.144 “Accounting for the Impairment or Disposal of Long-Lived Assets.” l Intangible Assets The Company periodically analyzes its intangible assets for potential impairment, assessing the appropriateness of lives and recoverability of unamortized balances through measurement of undiscounted operating cash flows on a basis consistent with US GAAP. l Related Parties The caption "Due from shareholders" represents loans receivable that are unsecured, non-interest bearing and have no fixed terms of repayment, and therefore are not considered current assets. The caption "Due to shareholders" represents loans payable that are unsecured, non-interest bearing and have no fixed terms of repayment, therefore, deemed payable on demand. Refer to Note 7. l Income Tax Income tax expense is based on reported income before income taxes. Deferred income taxes reflect the effect of temporary differences between assets and liabilities that are recognized for financial reporting purposes and the amounts that are recognized for income tax purposes. In accordance with Statement of Financial Accounting Standards (SFAS) No. 109, "Accounting for Income Taxes," these deferred taxes are measured by applying currently enacted tax laws. The Company did not provide any current or deferred income tax provision or benefit for any period presented to date because there is no income from operations, with only minor timing differences with regard to the depreciation of fixed assets. Management has determined that any deferred tax asset or liability is inconsequential, and not material to the financial statements. l Fair Value of Financial Instruments The carrying value of financial instruments, including cash and cash equivalents, receivables, accounts payable and accrued expenses, approximates their fair value at March 31, 2007, due to the relatively short-term nature of these instruments. Unless otherwise noted, it is management opinion that the Company is not exposed to significant interest, currency or credit risk arising from those financial instruments. l Foreign Currencies Translation The functional currency of the Company is the Renminbi (“RMB”). The accompanying financial statements have been expressed in United States dollars, the reporting currency of the Company. The balance sheet is translated into United States dollars based on the rates of exchange ruling at the balance sheet date.
